Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the 35 U.S.C. 101 rejections of claims 1-17 have been fully considered and are persuasive.  The currently pending claims, as amended, are directed to a method of recognizing and handling complex user inputs as implemented by an assistant system. This integrates the previously identified abstract ideas into a practical application, and therefore the claims are not directed to the abstract ideas. Accordingly, the 35 U.S.C. 101 rejections are withdrawn.

	Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections of claims 12-16 have been fully considered and are persuasive.  Claims 12 and 13 have been cancelled and their subject matter incorporated into claim 1. The dependencies of claims 14-16 have also been updated to reflect these amendments. The 35 U.S.C. 112(b) rejections are therefore withdrawn.
	However, the amendments raise new issues under 35 U.S.C. 112(b). Specifically, claim 11 lacks antecedent basis for the term “the complex instructions”.

	Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 have been fully considered and are persuasive. Claim 1 has been amended to incorporate the subject matter of (now cancelled) claims 12 and 13, as well as newly added limitations such as determining a number of assistant computing devices for processing the partial instructions in parallel. Lange does not disclose these limitations.
	However, upon further consideration and search in light of the newly added subject matter, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Ni et al. (U.S. Patent Application Pub. No. 2019/0012198).  Applicant’s amendments necessitated the new grounds of rejections. Accordingly, this action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the complex instructions" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. That is, claim 1 recites generating an instruction that is a complex instruction (singular). There is no antecedent basis for complex instructions (plural) being processed sequentially (i.e., one complex instruction after another for a plurality of complex instructions). Further, if claim 11 were amended to recite “the complex 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (International Publication Number WO 2019/216873, hereinafter “Lange”), in view of Ni et al. (U.S. Patent Application Pub. No. 2019/0012198, hereinafter “Ni”).
In regard to claim 1, Lange discloses a method of processing a user input to deliver the user input to at least one of a plurality of assistant computing devices connected to an assistant system (Fig. 5), the method comprising: 
receiving, using a user input device of the assistant system, a user input including a voice signal (a single spoken utterance of a user is received using a microphone, paragraph [0039]);
generating, using the assistant system, an instruction by converting the user input including the voice signal based on a predetermined rule (a single spoken utterance is converted to a textual compound query, paragraph [0083]); 
based the generated instruction being a complex instruction that requests two or more events, splitting, using the assistant system, the complex instruction into partial instructions (a set of sub-queries are generated based on the compound query, paragraph [0084]); and 
determining, using the assistant system, a domain of each of the partial instructions and distributing, using the assistant system and based on the domain, the partial instructions to at least one of the plurality of assistant computing devices connected to the assistant system (for each of the sub-queries, a command is provided to a corresponding assistant agent, paragraph [0087]; each assistant agent associated with a particular domain, paragraph [0059]).
Lange does not disclose the distributing the partial instructions comprises determining whether the partial instructions have a dependency to be treated in time series based on presence of an indicator indicating a user intent or attribute data of other partial instructions among the partial instructions.
Ni discloses a method for distributing partial instructions (tasks related to a multitask command, paragraphs [0029-0030]), comprising:
determining whether the partial instructions have a dependency to be treated in time series based on presence of an indicator indicating a user intent or attribute data of other partial instructions among the partial instructions (a multitask command is parsed to determine whether tasks can be performed in series or in parallel, paragraphs [0032-0033]),
determining, using the assistant system and based on a determination that the partial instructions do not have a dependency to be treated in time series, a number of assistant computing devices for processing the partial instructions in parallel (when the tasks do not have a dependency, the tasks are distributed in parallel to separate agent modules for execution, paragraph [0033]), and
based on a determination that the partial instructions have dependency to be treated in time series, sequentially processing, using the assistant system, the partial instructions for a single assistant computing device configured to process the partial instructions sequentially in time (when the tasks have a dependency, each task is sequentially processed by a single agent module, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine whether the partial instructions had a dependency to be treated in time series, and, if the partial instructions did not have a dependency, process the partial instructions in parallel, and, if the partial instructions did have a dependency, process the partial instructions sequentially in time, because it would allow partial instructions to be executed in parallel when possible (thus reducing processing time), as suggested by Ni (paragraphs [0004-0005]).

In regard to claim 2, Lange discloses generating the instruction comprises: 
extracting a user intent and attribute data from the user input (e.g., a sub-query includes an intent of “current weather” and an attribute of “Paris”, paragraph [0087]); and 
combining the user intent to the attribute data (a structured command comprising the intent and attribute is generated, paragraph [0087]).

In regard to claim 3, Lange discloses extracting the user intent comprises extracting at least one of a target to be treated as a command and a processing method of the target from the user's input (for example, the intent may identify a particular device to be controlled, paragraph [0061]).

In regard to claim 4, Lange discloses extracting the attribute data comprises extracting at least one of a category of the target and an additional attribute (sub-queries may identify multiple attribute values, paragraph [0060]).

   In regard to claim 5, Lange discloses generating the instruction comprises: 
converting the voice signal into text (text is received from a voice-text conversion, paragraph [0083]); 
determining whether there is omitted information among the user intent and the attribute data in the text, and searching for a different type user input other than the voice signal based on the determination of the omitted information (a dialog state tracker determines whether slots need to be filled for the task the user intends to perform, paragraph [0080]; and a natural language processor uses related prior input and/or other related data outside of the natural language input to resolve a request, paragraph [0078]); and 
completing the instruction based on a user's input associated with the omitted information in the different type user input (the related prior input and/or other related data outside of the natural language input is used to resolve a request, paragraph [0078]).

In regard to claim 6, Lange discloses splitting the complex instruction into partial instructions comprises generating the partial instructions by matching associated user intent and attribute data (sub-queries are generated by matching patterns based on attributes tagged as entities and queries that match the user’s intent, paragraphs [0046-0047]).

In regard to claim 7, Lange discloses distributing the partial instructions comprises classifying the domain based on the user intent of the partial instructions and searching for an assistant matched to the domain among the assistants (the domain of the sub-query is determined (e.g., weather, entertainment, etc.) and an agent matching the domain is selected, paragraph [0059]).

In regard to claim 10, Lange discloses searching the assistant matched to the domain comprises searching an assistant having a highest frequency use (quality scores for a sub-query are based on the frequency of the sub-query appearing in prior query logs for each agent, paragraph [0051]).

In regard to claim 14, Lange does not disclose determining whether an additional instruction is required.
Ni discloses determining whether an additional instruction is required based on the partial instructions being processed in two or more assistants or processed in one assistant in parallel (determining that a separate, second agent module is most suitable for providing additional information, paragraph [0035]); and
	parallel-processing the partial instructions based on the additional instruction being not required (when an agent supplies required information, additional tasks may be performed in parallel, paragraph [0054]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine whether an additional instruction was required and parallel processing the partial instructions based on the additional instruction not being required, because performing parallel processing when possible conserves time, as taught by Ni (paragraph [0054]).

	
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange, in view of Ni, and further in view of White et al. (U.S. Patent Application Pub. No. 2019/0213490, hereinafter “White”).
	In regard to claim 8, Lange and Ni do not disclose searching the assistant matched to the domain comprises searching for an assistant having a highest weight given based on reliability or performance of the domain among a plurality of assistants based on the plurality of assistants matching the domain.
White discloses a method for recommending assistants wherein the searching of the assistant matched to the domain comprises searching for an assistant having a highest weight given based on reliability or performance of the domain among a plurality of assistants based on that the plurality of assistants are matched to the domain (see Fig. 6, intents and/or domains associated with a user input are used to identify skills, which are then matched to skills associated with each of a plurality of assistants, paragraphs [0013-0014]; once a value is assigned for a given skill for a given assistant, values are aggregated in a normalized weighted average, paragraphs [0136-0137]; the weighting based on metrics such as historical accuracy of the assistant for a given domain, paragraphs [0076] and [0093-0095]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to search for an assistant having a highest weight given based on reliability or performance of the domain among a plurality of assistants based on that the plurality of assistants are matched to the domain, because such metrics allow the system to determine which assistant is best able to fulfill the user’s request, thereby increasing user interaction performance and overall efficiency, as taught by White (paragraph [0023]).

In regard to claim 9, Lange discloses searching the assistant matched to the domain comprises: 
determining an assistant as a common assistant of the domain of the partial instructions (multiple commands from sub-queries are provided to the same agent, paragraph [0060]).
Lange and Ni are silent as to the details of the determining process.
White discloses a method for determining an assistant comprising:
adding weights of respective domains of instructions (intents and/or domains for a query are associated with skills, and each assistant is scored for a given skill; once values for a skill has been assigned for each assistant, the values are aggregated by a normalized weighted average, paragraphs [0012] and [0137]); and 
determining an assistant having the largest sum of the weights (a normalized weighted average inherently requires a summation of the values being averaged, and a highest weighted average will be that with the highest sum, paragraph [0137]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine an assistant having the largest sum of weights as a common assistant of the domain of the partial instructions, because this allows an overall score to be determined for each assistant, while allowing more important metrics to be weighted higher than less important metrics, as suggested by White (paragraph [0137]).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange, in view of Ni, and further in view of Nallaperumal et al. (International Publication Number 2019/226334, hereinafter “Nallaperumal”).
In regard to claim 17, Lange and Ni do not disclose distributing the partial instructions comprises: determining an input unit of the assistant to which the partial instructions are delivered; and converting the partial instructions into a voice command based on the input unit of the assistant being a voice signal.
Nallaperumal discloses a method for distributing instructions to an assistant, comprising:
determining an input unit of the assistant to which the instructions are delivered (a determination is made whether a voice assistant is required to control a device, paragraph [0024]); and 
converting the instructions into a voice command based on that the input unit of the assistant being a voice signal (a text command received in the form of audio is converted by a speech to text engine to generate a voice command, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine an input unit of the assistant to which the partial instructions are delivered and convert the instructions into a voice command, because it would provide such benefits as allowing the user to interact with the assistant from a remote location, as suggested by Nallaperumal (paragraph [0027]).


Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
While Ni discloses determining whether an additional instruction is required, Lange, Ni and the additional prior art of record does not disclose or suggest distributing the partial instructions further comprises sequentially processing the partial instructions based on two or more additional instructions being required, as required by claim 15.
Claim 16 would be allowable for its dependence on claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaygarl et al. discloses an additional method that determines whether to process tasks from a multipart command sequentially or in parallel (see Fig. 12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 9/8/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656